Title: Richard Cranch to John Adams, 12 August 1784
From: Cranch, Richard
To: Adams, John



Dear Brother
Boston Augt. 12th. 1784

After a long Interval, I had Yesterday the great Happiness of receiving your esteemed Favour of the 3d. of April. I immediately sent the inclosed to Mr. Tyler. I have not seen him since your Letter came to his Hand.
When I consider the amazing Exertions of Mind that you must have been continually making, and the Anxieties that must necessarily have prey’d upon your Spirits while Events of the greatest Magnitude hung in Suspence and Uncertainty, I do not wonder that your bodily Machine has suffer’d and been much worn, under such various Pressures of Fatigue from without, and Agitations from within. I rejoice however to hear that your Health is better. The Arrival of your “dear Girls” in Capt. Lyde (which I hope has taken place before this time) will, I doubt not, greatly facilitate your Recovery, by renewing those pleasing domestick Attentions that will in some degree efface those disagreeable Impressions which an incessant Application to the most knotty and perplexing Affairs must have imprinted deep on your Mind.
I hope you will not be disappointed in your Plan of coming home next May. I wish it might be sooner. You have a very great Number of Friends in all Parts of this Commonwealth who earnestly wish for your Arrival here before April. We now wish more than ever to hear from Europe, as the Object of our Love and anxious Concern there is enlarged. May God preserve your most faithfull Friend, the Partner of your Cares; and your amiable Children; and return you and them again to America in Safety!
At the Desire of the Honble. C. Tufts Esqr. I have enclosed to you a very sensible Sermon preached before the General Assembly last Election, by your old Friend and Class-Mate the Revd. Moses Hemmingway of Wells. I also want you to read a Piece of Divinity that is like to make a great Noise in the World, written by Doctr. Chauncy of this Town, but printed in London this Year, by Dilly. The Doctor has not put his Name to it. The old Gentleman has favour’d me with the reading of one of them that was sent over to him by Doctr. Price. His Design is to prove from Scripture that the eternal Salvation of all the human Race will be the final Issue, sooner or later, of Christ’s mediatorial Undertaking; tho’ perhaps various successive States of Discipline, after the present, may be necessary to take place before the most hardened Sinners shall be brought to true Repentance and such a State of moral Rectitude as to fit them for Happiness. The Plan is great, and benevolent; and, I think, supported in a masterly manner.
Our Friend Deacn. Ebzr. Adams has met with a bad Misfortune about 3 Weeks ago by a Cart, which broke his Thigh; we hope he is in a good way of Recovery. Your Mother and Brother and Family are as well as usual. Your fine Boys at Haverhill were well a few Days ago. Our children are all three gone there on a Visit, so that they will have a joyous time of it. My Family and Mr. Tyler were well when I left home a few Days ago, as were also all our Friends in Braintree, Weymouth, Hingham &c. Mr. Thaxter is making Tryal of the Practice of Law at Haverhill; I have not yet heard what his Success has been.

The inclosed Letter is from my dear Partner to her Sister—to whome and your children I beg to be kindly remember’d. I am, with the warmest Sentiments of Esteem and Friendship, your affectionate Brother.
Richard Cranch

